DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 09 December 2021.
The amendment filed 09 December 2021 does not place the application in condition for allowance.
Status of Claims
Claims 1 and 5 were amended in the amendment filed 09 December 2021.
Claim 3 was cancelled in the amendment filed 09 December 2021.
Claims 13-20 are withdrawn from consideration.
Claims 1, 2, and 4-12 are pending before the Office and currently examined.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  “the additional protecting layer” should recite “the one additional protecting layer” for consistency amongst claim terms.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4, which depends from claim 1, recites the limitation of “an AlxInGaAs layer is disposed on each repeating unit comprised in the DBR layer”, where claim 1 recites “the distributed Bragg reflector (DBR) layer comprises a plurality of repeating units of AlxInGaAs/AlyInGaAs reflection layers” (lines 17-18). The closest support the Examiner could yInGaAs deposited on top of the AlxInGaAs layer of the repeating units of the DBR layer. However, the specification does not describe an additional, separate Al-xInGaAs layer deposited on and thus between the repeating units of AlxInGaAs/AlyInGaAs, as required in instant claim 4. Thus the limitation is not supported.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of a range of values for a variable “a” in line 18.  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of any variable or subscript “a” in the claim. Clarification is required.
Claims 2 and 4-12 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 2, which depends from claim 1, recites the DBR “comprises a first layer comprising Al, In, Ga, and As, and a second layer comprising In, Ga, and As”. Claim 1 recites the DBR “comprises a plurality of repeating units of AlxInGaAs/AlyInGaAs reflection layers”, requiring specific compounds for the layers that are narrower than the configuration recited in claim 2. 
Claim 4 recites the limitation oh “an AlxInGaAs layer is disposed on each repeating unit comprised in the DBR layer”. It is unclear to the Examiner if this is the same AlxInGaAs layer part of the DBR layer of claim 1 or a separate AlxInGaAs layer distinct from the layer in claim 1. Clarification is required. For purposes of examination, the Examiner will interpret the limitation as open to either interpretation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US PG Publication 2014/0182667 A1; hereinafter “Richards”) in view of Meusel et al. (US PG Publication 2008/0163920 A1; hereinafter “Meusel”).
Regarding claims 1 and 5, Richards teaches a multi-junction solar cell (abstract and Fig. 3) comprising: 
a first bottom solar subcell (bottom subcell 305; ¶¶ 0056 and 0072); 
a second middle solar subcell (middle subcell 307; ¶¶ 0057 and 0072-0073); 
a third top solar subcell (top subcell 309; ¶¶ 0062 and 0077); 
a distributed Bragg reflector (DBR) layer (DBR layer 321; 0072-0073), wherein the distributed Bragg reflector (DBR) layer is positioned immediately below the second middle solar 
a first tunnel junction positioned between the first bottom solar subcell and the distributed Bragg reflector (DBR) layer (see tunnel junction layers 317/318 in Fig. 3; ¶¶ 0056 and 0072); and 
a second tunnel junction positioned between the second middle solar subcell and the third top solar subcell (see tunnel junction layers 327/328 in Fig. 3; ¶¶ 0061 and 0077); 
wherein the first bottom solar subcell, the second middle solar subcell, and the third top solar subcell are substantially lattice matched to each other (subcells are lattice matched to each other; ¶ 0028 and see e.g. claim 1).
Richards further teaches the DBR layer is closely lattice matched to the substrate layer of the first subcell (see 312 in first subcell 305), and by virtue of the subcells being matched the substrate, is thus also closely lattice matched the subcells, i.e. the middle subcell 307 (¶¶ 0028 and 0073). The Examiner notes “closely lattice matched” is also open where the two are not lattice matched but very close to being lattice matched. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try either of the finite number of immediately recognizable lattice relationships between the middle solar subcell and the DBR layer disclosed by Richards above, i.e. the DBR layer has a higher lattice constant or the DBR has a lower lattice constant compared to the middle solar subcell, with reasonable expectation of success based upon the teachings of Richards above, and arrive upon the claimed configuration of the DBR layer having an average lattice parameter greater than the second middle subcell as claimed (see MPEP 2143 I. E).
xGa1-xAs/AlyGa1-yAs (see ¶¶ 0030, 0073). However, Richards is silent to the DBR comprising specifically AlxInGaAs/AlyInGaAs as recited in instant claim 1. 
Meusel teaches multi-junction solar cells (abstract). Meusel teaches a Bragg/ semiconductor mirror placed between the subcells of the multijunction solar cell can include various materials, such as AlGaInAs, AlGaAs, among others (¶¶ 0028-0032, 0039). 
The devices of Richards and Meusel are analogous references in the field of multi-junction solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Richards and form the DBR layer from the materials disclosed by Meusel, i.e. AlGaInAs because the selection of a known material based upon its suitability for its intended use, in the instant case a distributed Bragg reflector in a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). The Examiner interprets the formula of Meusel to read on the claimed formula recited in instant claim 1 when x = y = 1.
The Examiner notes the limitations wherein the DBR layer comprises indium “in such a manner that an average lattice parameter of the DBR layer is greater than the lattice parameter of the second middle solar cell to generate a compressive stress that balances tensile stress caused by a thermal mismatch between the second middle solar subcell and the third top solar subcell” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the 
Regarding limitations recited in instant claim 5, the Examiner notes modified Richards is silent to the difference in lattice constant between the middle subcell and DBR layer being greater than 0.001 Å and less than 0.01 Å. It is apparent, however, that the instantly claimed range of 0.001<x≤0.01 Å and that taught by modified Richards of substantially lattice matched are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the lattice mismatch disclosed by modified Richards and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the lattice constant difference disclosed in the present claims is but an obvious variant of that disclosed in 
Regarding claim 2, modified Richards teaches the multi-junction solar cell of claim 1, and further teaches the distributed Bragg reflector (DBR) layer comprises a first layer comprising Al, In, Ga, and As, and a second layer comprising In, Ga, and As (see combination above and Meusel ¶¶ 0028-0032).
Regarding claim 4, modified Richards further teaches wherein an Al-xInGaAs layer is disposed on each repeating unit comprised in the DBR layer (Meusel ¶¶ 0028-0032, 0039).
Regarding claim 6, modified Richards further teaches the first bottom solar subcell is a Ge solar subcell (subcell 305 including Ge in Richards Fig. 3; ¶ 0056).
Regarding claim 7, modified Richards further teaches the second middle solar subcell is an InGaAs solar subcell (subcell 307 including InGaAs in Richards Fig. 3; ¶¶ 0057 and 0074).
Regarding claim 8, modified Richards further teaches the third top solar subcell is a (Al)GaInP solar subcell (subcell 309 including InGaP2 in Richards Fig. 3; ¶¶ 0062 and 0077).
Regarding claim 9, modified Dekacs further teaches the first bottom solar subcell is Ge solar subcell (subcell 305 including Ge in Richards Fig. 3; ¶ 0056); 
the second middle solar subcell is an InGaAs solar subcell (subcell 307 including InGaAs in Richards Fig. 3; ¶¶ 0057 and 0074); and 
the third top solar subcell is a (Al)GaInP solar subcell (subcell 309 including InGaP2 in Richards Fig. 3; ¶¶ 0062 and 0077).
Regarding claim 10, modified Richards further teaches the device further comprising one additional protecting layer between the DBR layer and the first tunnel junction (see e.g. 
Regarding claim 11, modified Richards teaches the multi-junction solar cell of claim 10, and further teaches the additional protecting layer comprises InxGaAs, and wherein 0<x< 0.015 (Meusel ¶ 0028).
Regarding claim 12, modified Richards teaches the multijunction solar cell of claim 10. Richards is silent to the thickness of the DBR layers; Meusel teaches the thickness of the DBR layers can be, e.g. 2-300 nm, and thus overlaps the presently claimed range of thickness of 50-500 nm for the protective layer noted above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Richards teaches the features of amended claim 1, noted above.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. However, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.